EXHIBIT 10.2

 

 

 

 

 

 

January 31, 2005

Mr. Robert N. Cowen
17 Kolbert Drive
Scarsdale, New York 10583

Dear Bob:


The purpose of this letter agreement (this "Letter Agreement") is to acknowledge
and set forth the terms and conditions of your retention as a consultant to
Overseas Shipholding Group, Inc., a corporation incorporated under the laws of
Delaware with its principal office at 511 Fifth Avenue, New York, New York 10017
("OSG").



Retention as a Consultant

.
OSG hereby agrees to retain you as an independent consultant subject to, and in
accordance with, the terms and conditions hereinafter set forth and you agree to
provide services as such to OSG.



Duties

.
You shall provide OSG and its affiliates with advice, and consult with OSG, its
affiliates and all relevant personnel, with respect to matters relating to the
Uranus investigation. You shall devote such time as necessary to perform the
required consulting services hereunder and you shall otherwise be free to
perform services for other entities, provided that during the term of this
Letter Agreement, you shall not perform services for an oil tanker company that
operates in such markets and on such scale that such company would reasonably be
considered to be in competition with OSG (a "Competitor"). Notwithstanding the
foregoing, if you receive the prior written approval of OSG to perform services
for a Competitor, your performance of such services shall not be considered a
violation of this Letter Agreement.



You shall perform such services in a professional manner commensurate with the
favorable reputation of OSG, and shall not engage in any activities that shall
conflict with the best interests of OSG or its affiliates. As an independent
contractor, you shall have no authority to legally bind OSG or its affiliates
and you shall not hold yourself out as having such authority. You agree to
observe all policies and rules established by OSG for its independent
contractors. You may perform such services at such locations as you desire. OSG
shall make available to you, during the term of this Letter Agreement, an office
and secretarial services at OSG's headquarters.

Term and Termination

. The term of this Letter Agreement shall be for a period of 6 months commencing
on February 1, 2005 and shall be renewable for an additional period of 6 months,
at OSG's option upon 30 days' prior written notice by OSG to you.
Notwithstanding the foregoing, OSG may terminate this Letter Agreement at any
time, by giving you 15 days' prior written notice, if OSG determines that you
have performed services for a Competitor, without OSG's prior written approval,
or if you communicate or disclose confidential information with respect to OSG
and its affiliates to unauthorized persons or you otherwise breach your
fiduciary duty to OSG or engage in willful misconduct with regard to OSG. Upon
termination of this Letter Agreement, you shall not be entitled to any
additional fees (other than unpaid fees earned and accrued prior to the date of
termination), except those amounts payable to you under the Severance Protection
Agreement made as of December 12, 2003, by and between you and OSG, as amended
by the letter agreement between you and OSG dated January 31, 2005 (the "SPA").



Consulting Fees

.
During the term of this Letter Agreement, OSG shall pay to you a consulting fee
at the rate of $47,916.67 per contract month (which shall be prorated for any
partial month), which shall be payable monthly in arrears. You should submit an
invoice at the end of each month and your fee shall be paid within 30 days after
receipt of the invoice.



Reimbursement of Business Expenses

. You shall bear your own expenses, except that, upon presentation of such
supporting information as OSG may reasonably require, OSG shall pay or reimburse
you for all reasonable business expenses, actually incurred or paid by you in
the performance of your services under this Letter Agreement and that were
incurred in accordance with the business expense policies of OSG, as prescribed
from time to time. Notwithstanding the foregoing, you must obtain OSG's prior
written approval to be reimbursed for expenses in excess of $500.



Independent Contractor

.
Your engagement hereunder shall be as an independent contractor, rather than as
an employee of OSG, and you shall not be entitled to any benefits available to
employees of OSG with respect to the period of your consultancy. You acknowledge
that you shall be solely responsible for any federal, state or local income or
self-employment taxes arising with respect to the amounts payable hereunder and
that you shall have no state law workers' compensation rights with respect to
services under this Letter Agreement. You further acknowledge and agree that,
during and after the termination of this Letter Agreement, you shall indemnify,
defend and hold OSG harmless from all taxes, interest, penalties, fees, damages,
liabilities, obligations losses and expenses (including, but not limited to,
reasonable attorneys' fees) arising from your failure or alleged failure to make
the required reports and payments for income taxes.



Representations

.
You represent and warrant that the execution and performance of this Letter
Agreement shall not be in violation of any other agreement to which you are a
party. Notwithstanding anything in this Letter Agreement to the contrary,
neither this Letter Agreement nor any rights hereunder may be assigned by you to
any other person or entity. OSG may assign this Letter Agreement to an affiliate
or to any acquiror of all or substantially all of the assets of OSG. This Letter
Agreement shall inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.



Arbitration

.
You agree that all disputes and controversies arising under or in connection
with this Letter Agreement shall be settled by arbitration conducted before one
(1) arbitrator mutually agreed to by you and OSG, sitting in New York, New York,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. If you and OSG are unable to agree on a single
arbitrator within 30 days of the demand by the other party for arbitration, an
arbitrator shall be designated by the New York City Office of the American
Arbitration Association. The determination of the arbitrator shall be final and
binding on you and OSG. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction. Each party shall bear their own
expenses of such arbitration and equally divide the forum fees and cost of the
arbitrator.



Governing Law

.
This Letter Agreement shall be governed by, and construed under and in
accordance with the internal laws of the State of New York, without reference to
rules relating to conflicts of laws.



Entire Agreement

.
Other than the SPA, this Letter Agreement contains the entire agreement between
you and OSG relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations, both
written and oral, relating to the provision of consulting services by you to
OSG. No amendments, alterations or modifications of this Letter Agreement shall
be valid unless made in writing and signed by both you and OSG.





Please indicate agreement with the terms and conditions set forth in this Letter
Agreement by signing the enclosed duplicate original of this Letter Agreement
and returning it to my attention.



 

OVERSEAS SHIPHOLDING GROUP, INC.

     

By:     /s/Myles R. Itkin                             

 

Name:  Myles R. Itkin

 

Title:    Senior Vice President

ACCEPTED AND AGREED BY:



/s/Robert N. Cowen                      
Robert N. Cowen



